         Case 5:20-cv-01292-PRW Document 6 Filed 03/16/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


WAYNE MCELWAIN,                                )
                                               )
              Petitioner,                      )
                                               )
v.                                             )         Case No. CIV-20-01292-PRW
                                               )
SHERIFF, et al.,                               )
                                               )
              Respondents.                     )


                                          ORDER

       On February 17, 2021, United States Magistrate Judge Shon T. Erwin issued a

Report and Recommendation (Dkt. 5) in this action, recommending that Petitioner’s

Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 (Dkt. 1) be dismissed without

prejudice for failure to pay the filing fee or, in the alternative, to obtain leave to proceed

without prepayment of fees.

       Petitioner was advised that he had a right to object to the Report and

Recommendation by March 8, 2021, in accordance with 28 U.S.C. § 636 and Federal Rule

of Civil Procedure 72, and that failure to make a timely objection would waive any right to

appellate review of the factual and legal issues addressed in the Report and

Recommendation (Dkt. 5). No objections have been filed as of this date. Having failed to




                                              1
         Case 5:20-cv-01292-PRW Document 6 Filed 03/16/21 Page 2 of 2




object, Petitioner has accordingly waived his right to appellate review of the factual and

legal issues addressed in the Report and Recommendation (Dkt. 5). 1

       Upon review of the Report and Recommendation (Dkt. 5), the Court:

       (1)    ADOPTS in full the Report and Recommendation (Dkt. 5) issued by the
              Magistrate Judge on February 17, 2021; and

       (2)    DISMISSES WITHOUT PREJUDICE Petitioner’s Petition for a Writ of
              Habeas Corpus Under 28 U.S.C. § 2241 (Dkt. 1).

       IT IS SO ORDERED this 16th day of March 2021.




1
  United States v. One Parcel of Real Prop., 73 F.3d 1057, 1059–60 (10th Cir. 1996);
Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991); cf. 28 U.S.C. § 636(b)(1)
(requiring a district judge to “make a de novo determination of those portions of the report
or specified proposed findings or recommendations to which objection is made” but
otherwise permitting a district judge to review the report and recommendations under any
standard it deems appropriate).

                                             2
